Exhibit 23.2 [Letterhead] 17 Jul The Board of Directors Renewable Fuel Corp 7251 West Lake Mead Blvd. Suite Las Vegas, Nevada 89128 Attention: Mr. Rick Henderson Re: Your Request for our consent to act in the capacity as named auditors for Optimis Teguh Sdn. Bhd. (“OTSB”) and to include ourIndependent Auditors Report, dated 3rd March 2009, in which we have issued our opinion on theOTSB’s financial statements as of and for the period from 1st October 2007 to 5th September 2008, year ended 30th September 2008 and year ended 30th September 2007, in connection with Renewable Fuel Corp (“RFC”) filing a Form 10 Registration Statement (the “Registration Statement”) with the US Securities and Exchange Commission (the “SEC”) We, Messrs. E. S. LIM & CO., being named as the auditors of OTSB in the abovementioned Registration Statement be filed with the United States Securities and Exchange Commission, do hereby consent to act in that capacity. We further confirm that we have given and have not withdrawn our consent to the inclusion of the our Independent Auditors’ Report relating to the audited consolidated financial statements of OTSB for the period from 1st October 2007 to 5th September 2008, year ended 30th September 2008 and year ended 30th September 2007 in the form and context in which it appears in the said Registration Statement to SEC. This letter is provided for the sole purpose of giving consent for the inclusion of our Firm name and the auditors’ report relating to the audited financial statements of OTSB. E. S. Lim & Co., its partners and employee shall be indemnified from and against any claims or losses made/suffered howsoever arising, including by reason of any breach of duty, fault or negligence on the part of E. S. Lim & Co E. S. Lim & Co. assume no responsibility whatsoever for any loss or damage arising out of or in connection with the contents of this report to parties other then Board of Director of RFC. E.S.LIM & Co. [Letterhead] 17 Jul The Board of Directors Renewable Fuel Corp 7251 West Lake Mead Blvd. Suite Las Vegas, Nevada 89128 Attention: Mr. Rick Henderson Re: Your Request for our consent to act in the capacity as named auditors for Century Corp Sdn. Bhd. (“CCSB”) and to include ourIndependent Auditors Report, dated 3rd March 2009, in which we have issued our opinion on the CCSB’s financial statements as of and for the year ended 30th September 2008 and 30th September 2007, in connection with Renewable Fuel Corp (“RFC”) filing a Form 10 Registration Statement (the “Registration Statement”) with the US Securities and Exchange Commission (the “SEC”) We, Messrs. E. S. LIM & CO., being named as the auditors of CCSB in the abovementioned Registration Statement be filed with the United States Securities and Exchange Commission, do hereby consent to act in that capacity. We further confirm that we have given and have not withdrawn our consent to the inclusion of the our Independent Auditors’ Report relating to the audited consolidated financial statements of CCSB as of and for the year ended 30th September 2008 and 30th September 2007 in the form and context in which it appears in the said Registration Statement to SEC. This letter is provided for the sole purpose of giving consent for the inclusion of our Firm name and the auditors’ report relating to the audited financial statements of CCSB. E. S. Lim & Co., its partners and employee shall be indemnified from and against any claims or losses made/suffered howsoever arising, including by reason of any breach of duty, fault or negligence on the part of E. S. Lim & Co E. S. Lim & Co. assume no responsibility whatsoever for any loss or damage arising out of or in connection with the contents of this report to parties other then Board of Director of RFC. E.S.LIM & Co. PMB Helin Donovan CONSULTANTS & CERTIFIED PUBLIC ACCOUTANTS July 10, 2009 E.S,Lim&Co. 19-B, Jalan Tun Mohd "Fuad 3 Taman
